Citation Nr: 1309620	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-08 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right leg fracture.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected right leg fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from April 1965 to January 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a December 2012 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  With the exception of a left knee abrasion that resolved prior to service separation, the Veteran did not incur a bilateral knee injury or disease during active service, symptoms of a bilateral knee disorder were not chronic in service, and symptoms of a bilateral knee disorder have not been continuous since service separation. 

2.  The Veteran does not have a current bilateral knee disability, at this time, based on the best evidence.

3.  The Veteran's claimed bilateral knee disorder, assuming it does exist, is not causally related to or permanently worsened by the service-connected right leg fracture.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the theory of secondary service causation, generally, the record must show 
(1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a current bilateral knee disorder that is related to active service.  Specifically, he avers that his bilateral knee problems were caused or aggravated by his service-connected right leg fracture.  At the December 2012 Board hearing, he also testified that, in November 1967, during active service, he was involved in a truck accident in which his legs were pinned against the truck by a load of plywood and that his knees were twisted.  Thus, the Board will consider whether the bilateral knee disorder is directly related to service or caused or aggravated by the service-connected right leg fracture.
 
After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that, although the Veteran suffered a left knee abrasion during active service, the condition resolved with treatment prior to separation, and that the weight of the evidence demonstrates that symptoms of a bilateral knee disorder were not chronic in service.  Both the March 1965 enlistment and January 1968 separation examination reports are negative for any complaints or diagnoses of knee problems, and physical examination of the lower extremities are marked as "normal" on both examination reports (with the exception of a right ankle fracture noted at separation).  Moreover, the Veteran checked "no" next to "'trick' or locked knee," on his January 1968 Report of Medical History.  

A February 1967 treatment note indicates the Veteran fell off of his bike and sustained a seven by six centimeter abrasion to the left knee.  It became infected and demonstrated recurring erythema.  There was no evidence of an ascending infection, however.  The Veteran was given a topical ointment and put on bed rest for 48 hours.  A March 1967 follow-up treatment note does not indicate any further left knee problems.  Thus, it appears that it resolved with treatment, as further demonstrated by the negative separation examination report.  

Notably, the November 1967 treatment notes following the incident wherein the Veteran was involved in a truck accident indicate only that his right ankle was caught under a shifting load, and does not indicate any knee complaints or findings.  A hematoma was observed over the right lateral lower fibula, and, several days later, x-ray studies showed a fracture of the fibula in two places.  Again, no mention was made of an injury to the knee, knee pain, or knee findings on physical examination.

In short, other than the February 1967 left knee abrasion that resolved with treatment, there are no complaints, symptoms, history, findings, diagnoses, or treatment of knee problems during active service.  If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a bilateral knee disorder have not been continuous since separation from active service in January 1968.  As noted above, the January 1968 separation examination report is negative for any knee problems.  Following service separation in January 1968, the evidence of record does not show any complaints, diagnosis, or treatment for knee symptoms until June 2003, when the Veteran reported that his knee hurt to his private chiropractor, Dr. T.  Dr. T. noted, however, that the knee did not appear to be treatable.      

The absence of post-service complaints, findings, diagnosis, or treatment for 35 years after service separation until 2003 is one factor that tends to weigh against a finding of continuous symptoms of a bilateral knee disorder after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

The Board also finds that the weight of the evidence demonstrates that bilateral knee arthritis did not manifest to a compensable degree within one year of service separation.  The weight of the evidence demonstrates no arthritis symptoms during the one year period after service, and no diagnosis or findings of arthritis of any severity during the one year post-service presumptive period.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2012) (degenerative and traumatic arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved, and can be assigned a 10 percent evaluation if limitation of motion is noncompensable).  The evidence shows the first assessment of arthritis forty years after service in 2008.  For these reasons, the Board finds that arthritis, first diagnosed in 2008, did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for arthritis are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

With regard to the Veteran's more recent assertions made as part of the current compensation claim that he has had bilateral knee symptoms since separation from service in January 1968, the Board finds that, while the Veteran is competent to report the onset of knee symptoms, his recent reports of continuous knee symptoms since service are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the statements of the Veteran as to continuous knee symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records which are negative for any findings or diagnoses of a bilateral knee disorder (with the exception of the left knee abrasion that resolved with treatment prior to separation), the lack of any post-service documentation of treatment or diagnoses of a knee disorder for 35 years after service separation until 2003, and the Veteran's prior claim for service connection in January 1968 with no mention of knee symptoms.  

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection in 1968, but did not mention any knee symptoms at that time.  Indeed, he filed a claim for service connection for the right leg fracture which originated from the same truck accident that he now says caused his bilateral knee disorder, yet he did not mention any knee symptoms.  This suggests to the Board that there was no pertinent knee symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a bilateral knee disorder, when viewed in the context of his action regarding other claims for compensation stemming from that same accident that he now claims caused his knee problems, may reasonably be interpreted as indicative of the Veteran's belief that he did not sustain a bilateral knee disorder in service, or the lack of knee symptomatology at the time he filed the claim, or both. 

Further, the Board finds that the weight of the evidence is against a finding that the Veteran has a current bilateral knee disability.  He was afforded a VA examination in December 2008.  The VA examiner reviewed the claims file, including service treatment records.  The Veteran reported that he had experienced bilateral knee pain since the November 1967 truck accident in which he fractured the right leg.  He stated he did not use any walking aids and did not wear a brace for the knees.  He took Naproxen for pain, which relieved his symptoms.  He denied deformity, giving way, instability, stiffness, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, inflammation, and flare-ups of pain.  He also stated that the knee disorders did not affect the motion of his joints.  He reported, however, that he was unable to stand for more than a few minutes secondary to pain, and that he was able to walk up to a quarter of a mile.  

On physical examination in December 2008, gait was normal and there was no abnormal weight-bearing.  There was no deformity, swelling, edema, effusion, weakness, or instability.  There was very mild tenderness on palpation to the sides of the knees.  There was no guarding of movement or abnormal movement.  There was pain during movement, especially during flexion, although range of motion was normal on both sides.  There was objective evidence of pain with active motion as well as following repetitive motion, but no additional limitations after three repetitions.  X-ray studies of the knees were both normal, with no bony destruction, soft tissue calcification, narrowing of the knee joint, or arthritic change.  The VA examiner assessed painful bilateral knees with normal examination, normal x-ray findings, and no loss of function.  

The 2008 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, conducted a thorough physical examination and interview of the Veteran, and fully articulated the opinion.

VA does not generally grant service connection for symptoms alone, such as knee pain, without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.

The Board acknowledges the July 2008 letter from Dr. T., the Veteran's private chiropractor, which indicates degenerative changes of the knees, as well as the November 2008 treatment note of Dr. L., another private physician, which indicates that x-ray studies of the knees showed mild degenerative joint disease of the left knee and moderate to severe degenerative joint disease of the right knee.  However, neither of these diagnoses is accompanied by a copy of the actual x-ray study that would confirm a diagnosis of arthritis.  Therefore, the Board finds the 2008 VA examiner's findings to be more probative than either Dr. T. or Dr. L.'s findings regarding the presence (or lack of ) arthritis, as the VA examination report includes copies of the x-ray reports along with the radiologist's interpretation of normal knees.      

Accordingly, in light of the December 2008 VA opinion, the greater weight of the probative evidence is against finding that the Veteran has a current bilateral knee disorder.  As noted above, pain alone does not constitute a disability for VA benefits purposes.  As a result, the claim must be denied.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply. 

Even if the Board were to find that the evidence established a diagnosis of bilateral knee arthritis, based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's current bilateral knee disorder and his military service, including no credible evidence of either an in-service knee disease or injury (other than the left knee abrasion that resolved prior to separation), chronic symptoms of a bilateral knee disorder during active service, or continuity of symptomatology of a bilateral knee disorder, which would serve either as a nexus to service or as the factual basis for a favorable medical nexus opinion.  

The Veteran is also contending that his bilateral knee disorder was caused or aggravated by his service-connected right leg fracture.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

Service connection has been granted for a right leg fracture from February 2008.  Even if, as above, the Board were to find that the evidence demonstrated the presence of a current bilateral knee disability, the Board finds that the weight of the evidence demonstrates no relationship between the Veteran's bilateral knee disorder and his service-connected right leg fracture.  

In the December 2008 VA examination report, discussed above, the VA examiner opined that the bilateral knee pain was less likely as not related to the well-healed old fracture of the lower end of the right fibula sustained in service in 1967, citing to the lack of evidence of any abnormal gait, no deformity of the right leg, and no radiological abnormal findings of either knee.   

The 2008 VA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, interviewed and examined the Veteran, and fully articulated the opinion.   

The Board acknowledges the July 2008 letter from Dr. T. in which he opined that the Veteran has always manifested an abnormal gait and stance which, the Veteran reports, was a direct result of the 1967 injury and began soon after the 1967 injury.  Thus, Dr. T. opined that the aberrant ambulation appears to have caused the progressing degeneration of his knees.  Dr. T. also noted that he was not aware of any other events which could have caused the degenerative process of the knees.    

The Board finds that the opinion of the December 2008 VA examiner is more probative than the opinion of Dr. T.  It appears that Dr. T.'s opinion is based on the incorrect premise that the Veteran has had an abnormal gait in the years following his 1967 injury.  The medical records directly contradict this premise.  Indeed, the January 1968 separation examination report is negative for abnormal gait or difficulty walking or ambulating.  In addition, a May 2008 VA treatment note indicates that the Veteran specifically denied gait problems.  Moreover, the Veteran's gait was noted to be normal at May 2008, September 2008, and December 2008 VA examinations.  Even Dr. T.'s treatment notes do not indicate observation of an abnormal gait.  A June 2003 treatment note of Dr. T.'s specifically states that the Veteran reported no difficulty in walking.    

Thus, Dr. T.'s assertion that the Veteran has had an abnormal gait since his 1967 accident appears to be somewhat speculative, as it relies on an incorrect fact (the presence of an abnormal gait) that is not supported by the medical records.  Speculative medical opinions are insufficient to establish service connection.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that service "could have" precipitated disability found too speculative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (physician's comment couched in terms of "may or may not" was held to be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may" have had pertinent symptoms also implied "may or may not," and was deemed speculative).   Moreover, opinions based on an inaccurate factual basis are not highly probative.  See Reonal, 5 Vet. App. at 461.   

For these reasons, the Board finds that the opinion of the 2008 VA examiner is more probative than that of Dr. T.

Regarding the Veteran's statements as to the cause of his bilateral knee pain, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, in this case, the cause of the Veteran's bilateral knee pain involves a complex medical etiological question because it deals with the origin and progression of the Veteran's musculoskeletal system, and disorder of such internal and complex disease process is diagnosed primarily on clinical findings and physiological testing.  The Veteran is competent to relate symptoms of bilateral knee pain that he experienced at any time, but is not competent to opine on whether there is a link between any currently diagnosed bilateral knee disorder and a service-connected disability, including the right leg fracture, because such diagnosis requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  For these reasons, the Board finds that weight of the lay and medical evidence that is of record outweighs the Veteran's more recent contentions regarding the relationship between his bilateral knee pain and service-connected right leg fracture.  Based on the foregoing, the Board finds that the weight of the evidence is against a finding that the Veteran's bilateral knee pain was caused or aggravated by any service-connected disability.    

For these reasons, service connection for a bilateral knee disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a bilateral knee disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In a timely August 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection on both a direct and secondary basis, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  In addition, the letter also described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA opinion, and the Veteran's statements, including his testimony at the December 2012 Board hearing.  

A VA examination and opinion was obtained in December 2008 with regard to the question of whether the Veteran's claimed knee disorder was caused or aggravated by the service-connected right leg fracture.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2008 VA opinion obtained in this case is adequate as to the question of whether the Veteran's bilateral knee disorder was caused or aggravated by a service-connected disability.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file, as well as an interview and physical examination of the Veteran.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the back and hip claims has been met.  38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the VA examiner did not specifically address the theory of aggravation in providing the nexus opinion.  However, the Board finds that such error does not render the examination inadequate, as the VA examiner found no evidence of a current bilateral knee disorder.  Thus, in the absence of a current disability, the duty to obtain a nexus opinion, and, particularly, to address the question of whether a current knee disorder was aggravated by a service-connected disability, is not implicated.   

The Board also acknowledges that no VA opinion has been obtained to address the question of whether the Veteran's bilateral knee disorder is directly related to active service; however, the Board finds that a VA examination or opinion is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and 
(2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for a bilateral knee disorder (except the left knee abrasion that resolved prior to separation).  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to a knee disorder in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of a bilateral knee disorder, and no continuity of symptoms of a bilateral knee disorder since service separation.  Moreover, as explained in this decision, the Board finds that the weight of the evidence demonstrates no current bilateral knee disability.  Because there is no in-service injury or disease to which a competent medical opinion could relate any current knee disability, if present, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a bilateral knee disorder.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. 
§ 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles, 16 Vet. App. at 374-75; however, in the absence of evidence of an in-service disease or injury or a current disability, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's bilateral knee pain would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed bilateral knee disorder and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal, 5 Vet. App. at 461 (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a left knee disorder is denied.  

Service connection for a right knee disorder is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


